     Case 3:21-cv-01196-RDM-CA Document 12 Filed 07/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONY WASHINGTON SR.,                              Civil No. 3:21-cv-1196

             Petitioner                           (Judge Mariani)

      V.


H. QUAY, WARDEN,

             Respondent

                                          ORDER

      AND NOW, this       ,J/4   day of July, 2021, upon consideration of the petition for writ

of habeas corpus filed pursuant to 28 U.S.C. § 2241 (Doc. 1), and in accordance with the

Memorandum issued this date, IT IS HEREBY ORDERED THAT:

       1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED for lack of
             jurisdiction.

      2.     The pending motions (Docs. 4, 8) are DISMISSED as moot.

      3.     The Clerk of Court is directed to CLOSE this case.




                                           Robert D. Mariani
                                           United States District Judge
